Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
1.	Claims 1-18 are allowed.  Claims 13-18 are newly added.  Claims 1 and 13 are independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowable over the prior art of record.  Claim 1 requires the following limitations: 
 	An image forming apparatus comprising: 

a sensor configured to read, in a second conveyance path branched from the first conveyance path, a test image formed on the sheet by an image forming unit based on an image forming condition; 
a tray on which the sheet is discharged via the second conveyance path; 
a controller configured to: 
generate the image forming condition based on a reading result of the sensor; 
execute first control of controlling the image forming unit to form a first test image, controlling the conveyance roller to stop the sheet having the first test image formed thereon at a first stop position, and starting reading of the first test image by the sensor; and 
execute second control of controlling the image forming unit to form a second test image, controlling the conveyance roller to stop the sheet having the second test image formed thereon at a second stop position, and starting reading of the second test image by the sensor, 
wherein the first control is executed before the image forming unit forms an image based on a job, 
wherein the second control is executed while the image forming unit successively forms images onto a plurality of sheets based on the job, 
wherein, when the first test image is formed on a predetermined size of sheet, a trailing edge of the predetermined size of sheet stopped at the first stop position is located upstream of a position in which the second conveyance path is branched from the first conveyance path, and
wherein, when the second test image is formed on the predetermined size of sheet, the trailing edge of the predetermined size of sheet stopped at the second stop position is located downstream of the position in which the second conveyance path is branched from the first conveyance path.

	The above limitations in combination with other limitations of claim 1 are not taught by the prior art of record.

	Claims 1-12 depend on claim 1, directly or indirectly.
	New claim 13 recites limitations similar to those included in allowable claim 1.  Claim 13 requires the following limitations:
An image forming apparatus comprising:

a first conveyance path in which the sheet is conveyed to the discharge tray;
a second conveyance path branched from the first conveyance path;
a sensor, which is arranged on  second conveyance path, configured to read a test image on the sheet, wherein the sensor is configured to read the test image while moving in a direction which intersects a conveyance direction in which the sheet is conveyed;
a controller configured to:
control the image forming unit to form the test image on the sheet and generate the image forming condition based on a reading result of the test image obtained by the sensor, wherein the controller is configured to perform: 
(I) a first mode in which reading of the test image on the first sheet is started in a state where the first sheet on which the first test image has been formed is straddling the first conveyance path and the second conveyance path; and
(II) a second mode in which reading of a second test image on a second sheet is started in a state where the second sheet is conveyed such that a trailing edge of the second sheet on which the second test image has been formed is located on the second conveyance path.

	The above limitation in combination with other limitations of claim 1 are not taught by the prior art of record.

	Claims 14-18 depend on claim 13, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	For publication purpose, claims 1-18 will be renumbered as claims 1, 2, 4, 3, and 5-18, respectively.

Pertinent Prior Art or Art
4.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Takahashi et al. (US 2020/0218187 A1), Fig. 3, para 0037, color sensor 200

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674